DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The claim set filed on 18 AUGUST 2022 has been considered. Current pending claims are Claims 1-19, 21 and 25-27.  Claims 14-19 and 21 are withdrawn from consideration. 
Current elected claims are Claims 1-19 and 25-27. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The Examiner conducted an interview on 17 AUGUST 2022 with J. Peter Fasse and Catherine Guzzo where a discussion of Figure 6 transpired and overcame the pending rejections as it showed how unexpected improved binding of elongated flexible linker molecules having a molecular weight between about 0.6 to 4.8 kDa.  
As seen in Figure 6, the capture efficiency of the elongated flexible linker molecules to extracellular vesicles peaked over the molecular weight range of 0.6 to 4.8 kDa while the capture efficiency to micrometer-sized cells was nearly constant over this range. 
In the REMARKS filed on 18 AUGUST 2022, Applicant has asserted that the applied combination of RAETEGUI in view of KWONG do not suggest the claimed invention because the applied references teach a lower local concentration of binding moieties rather than an increase in degrees of freedom of the binding moieties as suggested by the Examiner.  The complete opposite is occurring.  
The Examiner has updated the search and is unable to provide a rejection which would fairly teach or suggest the claimed microfluidic device. 
Claims 1-19 and 25-27 are allowed. 
EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of Claims 14-19 and 21 directed to method non-elected without traverse on 16 NOVEMBER 2021  Accordingly, claims 14-19 and 21 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 14-19 and 21 are cancelled. 
Authorization for this examiner’s amendment was given in an interview with CATHERINE GUZZO on 24 AUGUST 2022.
The application has been amended as follows: 
In Claim 2, line 3, in the instance of ‘the binding pair’ has been changed to ‘a binding pair’. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797